Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 16, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed June 16, 2021 have been considered.


Claim Objections

 	Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. [US Patent Application # 20060171198].

        With respect to claim 1, Saito et al. disclose a magnetic memory [fig. 21] comprising: a first wiring [wire coupling DS3] and a second wiring [wire coupling to DS4]; a first magnetic member [MTJ] including a first portion [Free layer] electrically connected to the first wiring and a second portion [Pinned layer] electrically connected to the second wiring, the first magnetic member extending in a first direction from the first portion to the second portion [from top to bottom of MTJ or from bottom to top of MTJ]; a third wiring [Blu] that is electrically insulated from the first magnetic member [via CNT]; and a control circuit [DS1-DS4] electrically connected to the first wiring, the second wiring, and the third wiring, the control circuit supplying a current pulse, in which a trailing time is longer than a rising time [figs. 22 and 35], to the third wiring.
 	With respect to claim 2, Saito et al. disclose the trailing time is equal to or longer than 30 nsec.  See pars.0078 and 0266.
 	With respect to claim 3, Saito et al. disclose the current pulse falls stepwise.  Figs. 22 and 35 show each signal pulse has one “step”.
 	With respect to claim 4, Saito et al. disclose the trailing time is equal to or longer than a thermal relaxation time of the first magnetic member.  See pars. 0078-0079.
 	With respect to claim 6, Saito et al. disclose the first magnetic member has a shape of a tube extending in the first direction.  See fig. 21 and pars. 0166-0168.
With respect to claim 7, Saito et al. disclose the first magnetic member has a circular, oval, or polygonal outer peripheral shape in a cross section taken along a plane that is perpendicular to the first direction.  See fig. 21 and pars. 0166-0168.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. [US Patent Application # 20060171198].

        With respect to claim 17, Saito et al. disclose a magnetic memory [fig. 21] comprising: a first wiring [wiring from DS3] and a second wiring [wiring from DS4]; a first magnetic member [MTJ] including a first portion [Free layer] electrically connected to the first wiring and a second portion [Pinned layer] electrically connected to the second wiring, and extending in a first direction from the first portion to the second portion [either top to bottom of MTJ or bottom to top of MTJ]; a third wiring [Blu or BLd] that is electrically insulated from the first magnetic member; and a control circuit [DS1-DS4] electrically connected to the first wiring, the second wiring, and the third wiring, the control circuit supplying a current pulse [figs. 22 and 35], in which a trailing time is equal to or longer than 30 nsec [pars.0078 and 0266].
With respect to claim 18, Saito et al. disclose the current pulse falls stepwise.  Figs. 22 and 35 show each signal pulse has one “step”.
With respect to claim 19, Saito et al. disclose the trailing time is equal to or longer than a thermal relaxation time of the first magnetic member.  See pars. 0078-0079.


Allowable   Subject   Matter

 	Claims 11-16 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 5, a first magnetoresistive element disposed between the first portion and the first wiring, wherein the second wiring extends in a second direction that crosses the first direction, the first wiring extends in a third direction that crosses the first direction and the second direction, and the third wiring is at a distance from the second portion and extends in a direction that crosses the first direction.
-with respect to claim 8, a conductive member disposed in the tube and electrically connected to the second wiring; and an insulating material disposed between an inner surface of the first magnetic member and the conductive member.
-with respect to claim 10, an insulating material disposed in the tube, connecting to the second wiring, and having a higher heat conductivity than silicon oxide.
-a magnetoresistive element disposed between the second magnetic member and the second electrode; a wiring electrically insulated from the first magnetic member and the second magnetic member; and a control circuit electrically connected to the first electrode, the second electrode, and the wiring, the control circuit supplying a current pulse, in which a trailing time is longer than a rising time, to the wiring.
-with respect to claim 20, a first magnetoresistive element disposed between the first portion and the first wiring, wherein the second wiring extends in a second direction that crosses the first direction, the first wiring extends in a third direction that crosses the first direction and the second direction, and the third wiring is at a distance from the second portion and extends in a direction that crosses the first direction.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 27, 2022